          Case 2:11-cv-02116-GMN-NJK Document 182 Filed 04/30/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     ESTATE OF FERNANDO SAUCEDA, et al., )
 4                                       )
                    Plaintiffs,          )                      Case No.: 2:11-cv-02116-GMN-NJK
 5
          vs.                            )
 6                                       )                                   ORDER
     CITY OF NORTH LAS VEGAS, et al.,    )
 7                                       )
                    Defendants.          )
 8
 9          Pending before the Court is the Report and Recommendation (“R&R”) of United States
10   Magistrate Judge Nancy J. Koppe, (ECF No. 181), which recommends that the Renewed
11   Petition for Compromise of Minors’ Claims, (ECF No. 174), be granted and funds be ordered
12   “deposited into a blocked trust account with proof of such deposit provided to the Court within
13   60 days of the order resolving the motion.” The parties had until April 29, 2020, to file any
14   objection to the R&R. (Min. Order, ECF No. 181).
15          A party may file specific written objections to the findings and recommendations of a
16   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
17   D. Nev. Local R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
18   determination of those portions to which objections are made. Id. The Court may accept, reject,
19   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
20   28 U.S.C. § 636(b)(1); D. Nev. Local R. IB 3-2(b). Where a party fails to object, however, the
21   Court is not required to conduct “any review at all . . . of any issue that is not the subject of an
22   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
23   that a district court is not required to review a magistrate judge’s report and recommendation
24   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
25   1122 (9th Cir. 2003).


                                                  Page 1 of 2
          Case 2:11-cv-02116-GMN-NJK Document 182 Filed 04/30/20 Page 2 of 2



 1         Here, no objections were filed, and the deadline to do so has passed. Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 181), is
 3   ADOPTED in full. The Renewed Petition for Compromise of Minors’ Claims, (ECF No. 174),
 4   is GRANTED. The funds addressed in the R&R shall be deposited into a blocked trust
 5   account with proof of such deposit provided to the Court within 60 days of this Order.
 6                     30 day of April, 2020.
           DATED this ____
 7
 8                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
 9                                               United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
